DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2021 has been entered.
Claim Objections
Claim 8 is objected to because of the following informalities:  the phrase “wherein valve” in line 1 should be --wherein each valve--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 8, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term "semi-rigid" in line 5. This is a relative term which renders the claim indefinite.  The term "semi-rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of rigidity is considered to be “semi-rigid”. Furthermore, the specification merely states the intermediate liner is constructed of “semi-rigid plastic or other suitable material” (see paragraphs [034, 036, 037, 044, 045, 049, and 050]) and fails to describe what materials or properties meet this criteria and thus does not provide a standard for ascertaining the requisite degree of rigidity.
Claim 2 recites “a separate vent in the sleeve for each channel”. It is unclear if there are multiple separate vents (one for each channel) or one vent, separate from another structure, which applies to all the channels. Suggested alternative language is “wherein each channel comprises a separate vent in the sleeve”.
Claim 4 recites the limitation "the separate vent for each channel" in line 1. There is insufficient antecedent basis for this limitation in the claim since it is not clear whether claim 2 recites one vent or multiple vents. Claim 4 recites the limitation "the channel" in line 2. There is insufficient antecedent basis for this limitation in the claim since multiple channels are recited in claim 2 and claim 4 previously refers to “each channel”. Claim 4 recites the limitation "the orifice" in line 2.  There is insufficient antecedent basis for this limitation in the claim since multiple orifices are incorporated into claim 2 (one for each channel). Suggested alternative language for claim 4 is “wherein each separate vent for each channel is in line with the longitudinal axis of each channel at a distal end from each orifice.”
Claim 5 recites the limitation "the separate vent for each channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim since it is not clear whether claim 2 
Claim 7 recites “the separate vent for each channel” in lines 1-2 which is indefinite for the same reasons provided from claim 2 (it is unclear if there are multiple vents or one vent that applies to all the channels). Claim 7 further recites “a port in the intermediate liner for each channel” and “a valve in the external housing for each channel”. Similar to claim 2 above, it is unclear if these limitations refer to multiple ports and valves or one port and one valve respectively. Suggested alternative language for claim 7 is “wherein a location of each of the separate vents for each channel corresponds to…”
Claim 8 recites “[each] valve in the external housing” however claim 7 recites “a valve in the external housing for each channel”. It is unclear if there is one valve or multiple valves. The suggested alternative language to claim 7 above would render this rejection moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haseltine (US 2018/0021213 A1) in view of Lamin (US 10258537 B1).
Claim 1: Haseltine discloses a male sexual stimulation device comprising: an external housing 1 made of rigid material; an intermediate liner 2 contained inside the external housing, the intermediate liner comprised of semi-rigid material (liner 2 comprising a shell filled with a food-grade chemical solution of sodium acetate trihydrate which hardens and heats when friction is applied [0046]; the hardened material is stiff yet malleable [0036] and therefore is semi-rigid), and configured to receive, and provide pressure against, an internal sleeve [0046]; and a removable internal sleeve 4 made of a soft, flexible material configured to be inserted into the intermediate liner 2,10 molded to form a channel having an opening at one end (cylindrical hard plastic housing 1 surrounds intermediate liner 2; sleeve 4 is made of textured pliable material [0014] and defines a channel (fig. 3)). Haseltine fails to disclose a plurality of channels. However, Lamin discloses a dual masturbator device comprising an internal sleeve 120 forming a plurality of channels, each channel having an opening at one end each opening containing a different orifice 114 and 118 from the opening of every other channel (fig. 2 and col. 3, lines 39-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Haseltine with a plurality of channels, each channel having an opening at one end and each opening containing a different orifice from the opening of every other channel, as taught by Lamin, in order to allow for multiple users of the device or to provide different options for one user. 
Claim 2: Lamin further discloses a separate vent in the sleeve (col. 4, lines 1-2). The vent is described as allowing excess air to escape the device and therefore is considered to be a separate vent for each channel since air from each channel could escape through the vent and this vent is separate from the opening or orifice of each channel. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Claims 4 and 5: Lamin is silent as to the location of the separate vent for each channel, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the separate vent(s) along any portion of the device, including in line with the longitudinal axis of the channel(s) at a distal end opposite the orifice(s) or perpendicular to the longitudinal axis of the channel(s), since a vent would be expected to work equally well at any location along the length of the device as long as air can escape and Applicant has not disclosed either claimed orientation as being critical to the functionality of the claimed device.
Claim 9: Haseltine discloses the intermediate liner 2 is made from plastic (“flexible transparent elastomeric plastic” [0044]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Haseltine in view of Lamin as applied to claim 2 above, and further in view of Matsuura (WO 2011/118665 A1; WIPO machine translation provided with office action mailed 27 February 2020).
Claim 7: Haseltine in view of Lamin fails to disclose a location of the separate vent for each channel corresponds to a location of a port in the intermediate liner for each channel and a location of a valve in the external housing for each channel. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haseltine in view of Lamin such that a location of the separate vent(s) 
Haseltine in view of Lamin fails to disclose a location of each vent corresponds to a location of a valve in the external housing for each channel. However, Matsuura discloses a valve in the external housing of a male sexual stimulation device such that air can pass between the interior of a channel and an exterior surface of the external housing [0021-23]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a valve in the external housing for each channel in the device of Haseltine in view of Lamin in order to give the user more control over the degree of contact between the internal sleeve and the penis and the degree of suction applied to the penis, as compared to a vent which is always open, as taught by Matsuura [0030].
Claim 8: Matsuura further discloses a dial 50/70 configured to control an amount of air which can pass between the interior of the channel and an exterior surface of the external housing [0021-23]. In the combination, this dial is present on each valve to control an amount of air which can pass between the interior of each channel and an exterior surface of the external housing.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haseltine in view of Lamin as applied to claim 1 above, and further in view of Wright (US 2015/0031945 A1).
Claim 11: Haseltine discloses a textured inner surface in the channel 4 (fig. 3) however Haseltine in view of Lamin fails to disclose each channel containing a different stimulation pattern axially along the inside of the channel. Wright discloses a male sexual stimulation device comprising multiple channels (fig. 3). Each channel comprises a different orifice and a different stimulation pattern axially along the inside of the channel (fig. 3 and [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a different stimulation pattern along each channel in the device disclosed by Haseltine in view of Lamin in order to provide different stimulation options for one or multiple users, as taught by Wright.
Response to Arguments
Applicant's arguments filed 21 October 2020 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 112b: for the reasons noted above, claims 1, 2, 4, 5, 7, 8 are still considered to be indefinite.
Regarding the rejections under 35 USC 103: Applicant submits that Lamin fails to disclose a semi-rigid material for the intermediate liner. The examiner respectfully disagrees. It is noted that the examiner believes Applicant meant to refer to the Haseltine reference, since Lamin is merely relied upon to teach multiple channels in a liner, but Haseltine is/was relied upon to teach the intermediate liner structure. Haseltine discloses liner 2 comprising a shell filled with a food-grade chemical solution of sodium acetate trihydrate which hardens and heats when friction is applied [0046]; the hardened material is stiff yet malleable [0036] and therefore is semi-rigid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791